Citation Nr: 1335460	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  11-25 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1971 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals no additional records which are pertinent to the present appeal.  

Entitlement to service connection for a low back disability was originally denied in a December 1993 rating decision.  The December 1995, December 1996, July 2002 and April 2011 rating decisions all declined to reopen the claim.  The April 2011 rating decision is on appeal by virtue of the Veteran's timely May 2011 Notice of Disagreement.  The VA issued several Statements of the Case which reopened the Veteran's claim but continued to deny service connection.  As the RO inferred that the Veteran perfected his appeal with a September 2011 informal conference, the Board has jurisdiction over both issues.  

While the issue of diabetes mellitus was timely appealed in the May 2011 Notice of Disagreement, the Veteran withdrew this issue in a September 2011 letter.  Therefore, the issue of diabetes mellitus is not before the Board.  

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a low back disability was denied in a July 2002 rating decision.  It was held that there was no evidence that the Veteran's low back disability was related to service and that he had not provided any new and material evidence sufficient to reopen the claim.  The Veteran was provided notice of that decision and did not timely disagree.  

2.  Evidence since the July 2002 rating decision relates to an unestablished fact necessary to substantiate the claim for a low back disability.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 3.159, 20.1103 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5108, 5125, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 3.326(a), 20.1103 (2012).  Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The notice letter provided to the Veteran in December 2010 addressed all notice elements required by Kent.  Additionally, the Board reopens the claim for service connection for a low back disability.  In light of the favorable disposition, the Board finds that further discussion as to the VCAA is not required.  


New and Material Evidence

The Veteran seeks service connection for a low back disability.  A claim for service connection for a low back disability was previously considered and denied by the RO in a July 2002 rating decision.  The Veteran did not perfect an appeal of that decision and it became final.  38 C.F.R. § 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 5108; see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).  The Veteran filed a claim to reopen in December 2010.  The RO declined to reopen in an April 2011 rating decision.  The Veteran timely filed a Notice of Disagreement in May 2011 and Statements of the Case were issued in July, September and October 2011.  While there is no VA-9 form, the RO inferred that the Veteran timely perfected his appeal with a September 2011 informal conference.  

Although the RO declined to reopen the previously denied claim, the Board must consider the question of whether new and material evidence has been received because it is Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. Barnett, 83 F.3d at 1383.  Although the RO reopened the claim in the July 2011 Statement of Case, it is still within the Board's jurisdiction to review this issue.  38 C.F.R. § 20.101(a).  

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim, were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.   Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4)  would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when the claimant has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the July 2002 rating decision that denied service connection for a low back disability, the evidence of record consisted of VA medical center treatment records, service treatment records VA examinations and the Veteran's statements.  The RO declined to reopen the claim because although the Veteran submitted new evidence, it was not directly relevant to the issue considered.  The RO had originally denied service connection in December 1993 because service medical records contained no evidence of a back injury and the separation examination showed a normal spine.  

Subsequent to the July 2002 rating decision, additional VA medical center treatment records were associated with the file.  In the April 2011 rating decision, the RO declined to reopen the claim, as the submitted evidence was not new and material.  Subsequent to this later rating decision, the RO received a statement from the Veteran and a buddy statement regarding the appellant's low back disability.  In the October 2012 Informal Hearing Presentation, the Veteran argued that although his service medical records were devoid of any treatment for an accident, his personnel records should have a record of it.  The service personnel files are not of record, and the Veteran requests a remand to obtain them.  Presumed credible, this evidence relates to an unestablished fact necessary to substantiate the claim.   


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened.  To this extent only, the appeal is granted.  


REMAND

In the instant case, the board must remand prior to any further adjudication of the Veteran's claim.  Without further clarification, the Board is without medical expertise to determine if the low back disability is related to service.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

As the service personnel records are not in the record, they should be obtained or reasons for the inability to do so should be provided for the record.  Because the VA must make adjudications based on the entirety of the record, the Board must remand.  38 U.S.C.A. § 7104(a).  

The RO also received a buddy statement concerning the Veteran's in-service injury.  While this was taken into account in the October 2011 Statement of the Case, it should also be considered upon readjudication, along with all new and existing evidence.  The examiner should take into account all lay statements made regarding the Veteran's low back disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  

As the Veteran has sought VA medical center treatment in the past, on remand, all outstanding VA outpatient treatment records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent outstanding records from the Minneapolis VA Health Care System in Minneapolis, Minnesota.  Appellant should be contacted to identify any pertinent records.

2.  The RO/AMC should take all necessary steps to obtain copies of the Veteran's service personnel records from his service from May 1971 to May 1975.  

The RO/AMC must document all steps taken to obtain the records.  If the records cannot be obtained, the RO/AMC must note such in the claims file.  

All records and responses received must be associated with the claims file.

3.  The RO should elicit statements from the Veteran detailing his two accidents in 1973, one concerning the mail truck crash and the other when something fell on the appellant's back.  

4. After the completion of numbers 1-3 above, schedule the Veteran for a neurological examination to ascertain the nature and etiology of any low back disability.  The examiner should review the claims file in conjunction with conducting the examination and should note that review in the report.  All indicated tests and studies should be completed.  The examiner should opine as to the following:  

Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed low back disability is related to an event, injury or disease in service, including all lay statements from the Veteran and his buddy, J.R.W.  

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings. 

5.  Then, readjudicate the claim.  If the claim remains denied, issue a Supplemental Statement of the Case and allow the appropriate time for response.  Thereafter, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


